Exhibit K-TRON INTERNATIONAL, INC. Routes 55 & 553, PO Box 888 NEWS Pitman, NJ 08071-0888 (856) 589-0500 FAX (856) 582-7968 www.ktroninternational.com E-mail: ktii@ktron.com For Release: Immediately Contact: Ronald Remick, Senior Vice President and Chief Financial Officer Tel: (856) 256-3311E-mail: rremick@ktron.com K-TRON REPORTS BEST QUARTER IN ITS HISTORY, WITH RECORD REVENUES, NET INCOME AND EARNINGS PER SHARE STRONG CASH FLOW PRODUCES $7. AND Pitman, New Jersey- - July 21, 2008 - -K-Tron International, Inc. (NASDAQ-GM: KTII) today reported the best quarterly and six month results in its history, with record second quarter and first half revenues, net income and earnings per share.Second quarter 2008 net income was $7.158 million, 36.3 percent higher than the $5.253 million reported in the second quarter of 2007, on a 26.6 percent increase in year-over-year second quarter revenues from $47.57 million to $60.21 million.Diluted earnings per share rose 35.3 percent to $2.49 in this year’s second quarter from $1.84 in the same period last year. For the first half of 2008, K-Tron reported net income of $12.809 million, diluted earnings per share of $4.47 and revenues of $117.61 million, all records for any six month period, compared to net income of $10.132 million, EPS of $3.56 (diluted) and revenues of $94.45 million in the first half of 2007.The percentage increases in 2008 versus the prior year were 26.4 percent for net income, 25.6 percent for EPS (diluted) and 24.5 percent for revenues. In its announcement, the Company noted that if the average foreign currency exchange rates for the second quarter and first six months of 2007 were applied to the same periods of 2008, the Company’s revenues would have increased approximately 16.9 percent for the second quarter instead of 26.6 percent and 18.2 percent for the first six months instead of 24.5 percent, with the higher increases being primarily due to a weaker U.S. dollar against the Swiss franc, the euro and other relevant foreign currencies in this year’s second quarter and first six months compared to the same periods last year. Commenting on the Company’s performance, K-Tron Chairman and Chief Executive Officer Edward B. Cloues, II said, “The second quarter was a remarkable one for K-Tron, with revenues exceeding $60 million for the first time in the Company’s history and with record net income and earnings per share numbers that were well above the prior records established in the fourth quarter of 2007.These results reflected another very strong performance by our Process Group in Europe, the Middle East and Asia, the successful integration of Rader Companies, Inc. which we bought in September 2007 into our Size Reduction Group, and a strong contribution from the other three companies in our Size Reduction Group.Bookings were also excellent in the second quarter, and the Company’s $75.55 million order backlog at the end of the quarter was a record for any quarter-end, just exceeding the prior record that was set at the end of the first quarter.” Mr.
